MEMORANDUM***
Ann Nevarez Cabrales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s decision denying her application for suspension of deportation. We dismiss in part and deny in part the petition for review.
We lack jurisdiction over the IJ’s extreme hardship determination because it involves an exercise of discretion not subject to judicial review. See Kalaw v. INS, 183 F.3d 1147, 1152 (9th Cir.1997).
Consequently, we need not review petitioner’s challenge to the IJ’s continued physical presence and good moral character findings because even were it successful, the hardship determination would still stand. See id.
We similarly lack jurisdiction over Nevarez Cabrales’ non-colorable due process claims. See Torres-Aguilar v. INS, 246 F.3d 1267, 1269-71 (9th Cir.2001).
Petitioner’s contention that the BIA’s summary affirmance procedure violates due process is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.